Citation Nr: 1230930	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-01 944	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hepatic disorder, claimed as hepatitis C.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from November 1969 to December 1971, including eleven months in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case for additional development in August 2010.  The case has now been returned to the Board for appellate review.

In his December 2006 VA Form 9, the appellant submitted a written request for a Board hearing at the RO.  The appellant was subsequently scheduled for such a hearing before the Board in May 2010.  However, the appellant failed to report for the hearing and he did not provide any explanation for his failure to appear or request that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appellant's claim for service connection for a skin condition was originally denied in a December 1980 rating decision which the appellant appealed to the Board.  In a February 1982 decision, the Board upheld the RO's denial of service connection for a skin disorder.  The February 1982 Board decision represents the last final action on the merits of the service connection claim for a skin disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1982 Board decision also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a skin disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, VA must consider whether any of the evidence submitted since the February 1982 Board decision constitutes new and material evidence.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The appellant is seeking service connection for hepatic problems variously diagnosed as hepatitis C, hepatitis B and cirrhosis of the liver.  In addition, he is seeking service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD); the medical evidence of record also reflects other psychiatric diagnoses such as major depressive disorder, bipolar disorder, polysubstance abuse, antisocial personality disorder and borderline personality disorder.  Therefore, the Board has recharacterized the issues for service connection as reflected on the first page of the present decision.

In April 2011, the Board requested a VHA medical expert opinion from a specialist in infectious diseases.  The requested opinion was rendered in May 2012, and the appellant and his representative were provided with copies of the opinion.  Neither the appellant nor his representative submitted any material in response to the May 2012 VHA opinion.  

The issues of entitlement to service connection for a lumbar spine disorder and a right knee disorder have been raised by the record, but neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a written statement received in January 2012, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a psychiatric disorder (PTSD).

2.  Hepatitis B and C have been attributed to the Veteran's documented in-service or post-service intravenous drug use by competent medical opinion.

3.  The Veteran's cirrhosis of the liver has been attributed to his hepatitis B and C, and to his excessive alcohol use and illicit drug abuse by competent medical opinion.

4.  Service connection for a skin disorder was denied in a February 1982 Board decision.

5.  The evidence received since the February 1982 Board decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for a hepatic disorder, including hepatitis B and C and cirrhosis of the liver, is not warranted.  38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The February 1982 Board decision that denied the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

4.  Additional evidence submitted subsequent to the February 1982 Board decision that denied the Veteran's claim for service connection for a skin disorder is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in December 2006, with respect to his claim of entitlement to service connection for a psychiatric disorder.  In a letter received on January 18, 2012, the Veteran stated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for a psychiatric disorder.  

The evidence of record shows that the appellant withdrew his appeal for his claim of entitlement to service connection in January 2012.  Therefore, the appeal as to the psychiatric service connection claim has been withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to this issue on appeal, there remain no allegations of error of fact or law for appellate consideration on the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim for service connection for a psychiatric disorder claimed as PTSD.  Therefore, said issue is dismissed, without prejudice.

II.  Hepatic Disorder Service Connection Claim

The appellant contends that he is entitled to service connection for hepatitis C because he incurred the infection while he was in Vietnam.  He further contends that he abused drugs to self-medicate his anxiety while he was in Vietnam.  

A.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in correspondence dated in June 2005, October 2006, August 2010, and August 2011.  His claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the appellant's service medical treatment records have been included in the claims file and reviewed.  Social Security Administration (SSA) records, VA treatment records and private medical treatment records have been associated with the claims file and reviewed.  A VA medical opinion was issued in October 2010.  A VHA opinion was obtained by the Board in May 2012.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained a current address for the appellant and obtained copies of his current medical treatment records.  The RO also obtained an etiologic opinion from a physician as directed by the August 2010 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2010 and May 2012 medical opinions were rendered by medical professionals, and the associated reports reflect review of the appellant's prior medical records.  The opinions included descriptions of the history and symptoms for the claimed hepatic pathology and demonstrated objective evaluations.  The doctors were able to assess the nature, onset date, and etiology of the appellant's claimed hepatic disease.  

The Board finds that the May 2012 medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA reviewer failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  The Merits of the Claim

Review of the appellant's service medical records reveals no findings or diagnoses of any liver pathology.  The appellant underwent a service separation examination in November 1971; he was noted to have engaged in severe improper drug use.  His service medical and personnel records reflect drug rehabilitation treatment and extensive periods of absence without leave.  The appellant's DD 214 reflects that he was discharged for unfitness due to drug use.

Review of the post-service medical evidence of record reveals that the appellant reported, during a July 1983 VA medical examination, that he had been discharged from service for heroin addiction.  A February 2004 VA treatment note indicates that the appellant used multiple intravenous drugs of abuse between 1970 and 2002, and that he had engaged in the intranasal use of cocaine.  A February 2005 VA treatment note indicates that the appellant gave a history of starting his use of heroin in Vietnam in 1970, with usage of methamphetamines starting in 1974, and usage of cocaine starting in 1987.  A March 2005 VA note indicates that the appellant reported a history of intravenous drug abuse with cocaine, heroin, methamphetamines and Ritalin.  He reported that he would inject with both clean and dirty needles and that he would share needles.  The report of a VA psychological assessment (conducted in March 2010) indicates that the appellant reported that he started using drugs in 1971, and that he smoked heroin at that time and then switched to intravenous use.  He reported that he was still using at the time of his service discharge and that he started using cannabis when he got home from service.  He soon started using Dilaudid intravenously and indicated that he was using $30 to $40 dollars' worth per day.  He also continued to use heroin.  In the 1980s, he was using methamphetamines.  The evidence of record also indicates a long history of heavy ethanol use.

Review of the medical evidence of record further indicates that the appellant has reported that he was diagnosed in the 1970s with nonA-nonB hepatitis in connection with a blood donation.  The appellant has also reported that he was diagnosed with nonA-nonB hepatitis in the 1980s/in 1987.  He claims that he was in combat in Vietnam and that he was exposed to blood as a result.  He has reported no transfusions prior to 1992, and denies civilian exposure to blood.  He does not have any tattoos or body piercings.  He has had multiple sexual partners but there is no date for his initial sexual activity.  The appellant has been in receipt of VA treatment for hepatitis C since 2004, and he has been diagnosed with cirrhosis of the liver.  A May 2010 VA liver clinic note indicates that the appellant reported no knowledge of any diagnosis of hepatitis B and no treatment for hepatitis B.  A June 2010 VA liver clinic note indicates that laboratory testing had revealed a positive test for viremia/hepatitis B virus DNA.  The appellant was positive for hepatitis B surface antigen, hepatitis B core antigen and hepatitis Be antigen.  The corresponding antibody testing was negative.  An October 2011 VA liver clinic states that the appellant's cirrhosis was likely secondary to his hepatitis B and C infections, as well as his ethanol use.

The appellant was afforded a VA medical examination in November 2010; the examiner reviewed the appellant's medical records and medical history.  The examiner noted the appellant's admitted long history of intravenous drug use and multiple sexual partners and identified these as his risk factors for hepatitis.  The examiner was unable to definitively state when the appellant began to abuse intravenous drugs but did state that the appellant's hepatitis C infection was related to his drug abuse.  The examiner further stated that the appellant's liver cirrhosis was from the hepatitis C infection.

In response to a Board opinion request, a VHA infectious diseases specialist reviewed the claims file and issued an opinion in May 2012.  The specialist stated that the appellant's risk factors for hepatitis B and C included intravenous drug use and the sharing of infected needles and equipment.  The risk factors for hepatitis B also included multiple sexual contacts.  The specialist concluded that it was likely that the appellant's hepatitis B and C were acquired through his use of intravenous drugs, although it was not clear when the disease transmission occurred.  The doctor did think that it was at least as likely as not that the infections occurred while the appellant was in Vietnam.  The specialist stated that the risk factors for cirrhosis of the liver included alcohol abuse, illicit drug use (especially cocaine and methamphetamines) and infection with hepatitis B and C.  The doctor concluded that the appellant's cirrhosis was at least as likely as not due to his hepatitis C in combination with his ethanol and illicit drug abuse.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The resolution of an issue of service connection must be considered on the basis of the places, types and circumstances of a veteran's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  The appellant's claim was submitted in June 2005.

There is no way, of course, for VA to verify the appellant's account of having been exposed to blood while he was in Vietnam or whether he had multiple sexual partners during service.  Whether or not his claims are true, the only competent medical opinions of record are those of the November 2010 VA examiner and the May 2012 VHA reviewer who both concluded, after review of the claims file and the appellant's history, that the likely transmission route of the hepatitis C was the appellant's drug abuse.  In addition, while the appellant's hepatitis B could have been acquired through sexual transmission, the VHA infectious diseases expert concluded that it was likely that the appellant' hepatitis B infection was acquired via his drug abuse.  Both physicians agreed that the cirrhosis of the liver was linked to the hepatitis C infection and the infectious disease specialist also related it to the hepatitis B infection, the appellant's history heavy ethanol abuse and his illicit drug use.  There is no competent medical opinion to the contrary.  Furthermore, the appellant's service medical and personnel records clearly document his illegal drug use, to include his discharge from service as unfit due to drug use, as well as his admitted intravenous drug use for many years after service.  

In sum, the clearly documented risk activity for hepatitis B and C exposure in the appellant's case is his repeated in-service and post-service intravenous drug use.  In turn, the cirrhosis of the liver is linked to the hepatitis B and C infection, as well as heavy alcohol abuse and illicit drug abuse.  The appellant lacks both the competence and the credibility to establish that there exists an equal probability that any incident of service other than his polysubstance abuse led to the hepatitis B and/or C infection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The only probative medical opinions of record associate the appellant's hepatitis B and C infections with his intravenous drug use, either in-service or post-service.  After review of all of the evidence presented, the Board finds that the appellant's hepatitis B infection and his hepatitis C infection have not been dissociated from his illegal intravenous drug use during service or after service and has not otherwise been found to be at least as likely due to in-service sexual activity or other credible or verified in-service exposure.  

The Board further finds no basis for consideration of the appellant's in-service drug use as merely occasional or therapeutic or otherwise within circumstances to exempt such from being considered misconduct.  During service the appellant was chronically using illegal drugs in an abusive manner and his service medical records reflect severe drug use; in fact the appellant was discharged as unfit due to his drug abuse.  The law clearly states that service connection may not be established on a direct basis for a disease or injury that results from willful misconduct, or, for claims filed after October 31, 1990, that are the result of the abuse of illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, service connection for hepatitis B or C cannot be established.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  As the appellant's cirrhosis of the liver is a byproduct of his hepatitis B and C infections which were the result of his polysubstance abuse, as well as his ethanol abuse, that hepatic disease also cannot be service-connected.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a chronic liver disorder.  As such, the evidence is insufficient to support a grant of service connection for the appellant's hepatic pathology.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's liver disease claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Skin Disorder New and Material Evidence Claim

The appellant contends that he is entitled to service connection for a skin disorder, to include as due to exposure to herbicidal agents while he was on active duty in Vietnam.  He has complained of sebaceous cysts, severe hair loss and a skin rash with open running and itchy sores.

A.  Duty to Notify and Assist

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the appellant was provided notice in a letter dated in August 2011 (after the issuance of the July 2006 rating decision that denied the appellant's new and material evidence claim) and the claim was subsequently readjudicated in the December 2011 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.  

Although the August 2011 notice correctly described the bases for the prior final denial and the evidence that would be necessary to reopen the claim, the letter was inadequate because it incorrectly identified the July 2006 rating decision as the last final denial of the claim.  Further complicating the notice issue, the July 2006 rating decision that is the subject of the current appeal did not identify the issue on appeal as a claim to reopen; rather, the issue of service connection was adjudicated on the merits.  The October 2006 statement of the case correctly identified the February 1982 Board decision as the last prior final denial and described the bases for that denial.  The August 2010 Board remand also identified the 1982 Board decision as the last final denial on the claim.    

Despite the inconsistency in characterization of the claim on appeal or the last final denial, the Board finds that the Veteran has been provided adequate notice with regard to the claim to reopen.  The October 2006 SOC, August 2010 Board remand and August 2011 correspondence were clear in why the claim was initially denied and what evidence was necessary to reopen the claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond; he was not prejudiced by the notice error. 

Pursuant to the August 2010 Board remand, the RO obtained the appellant's current address.  VA also obtained the appellant's current VA treatment records and the appellant was provided with notice.  Therefore, substantial compliance has been achieved.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

B.  The Merits of the Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  
The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant originally submitted a claim for a skin disorder in October 1980.  That claim was denied in a December 1980 rating decision and the denial was upheld in a February 1982 Board decision.  The basis of the denial was that the service medical records included only one mention of a complaint of a skin problem which resolved without any chronic residuals.  The service separation examination was negative for any cysts or other skin condition and the Veteran stated in his October 1980 application for benefits that his skin problems had started in June 1972 - six months after his separation from service.  In addition, the claim was denied because the evidence did not show a relationship between the pyoderma that was diagnosed during the September 1980 VA skin examination and the appellant's active military service.  The appellant was notified of the denial by means of the Board decision issued on February 11, 1982.  

The February 1982 Board decision is also the last time the appellant's skin disorder claim was finally disallowed on any basis; that decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the February 1982 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a skin disorder was denied in essence because his service medical records did not indicate that any chronic diagnosed skin condition existed during service or within one year of service separation and because the medical evidence of record did not reveal the existence of any relationship between service and the current claimed skin condition; any new and material evidence must relate to this.

The evidence considered by the Board in making its February 1982 decision included such evidence as the appellant's DD Form 214; his service medical treatment records; his October 1980 application for benefits; and the reports from the VA medical examinations conducted in September 1980.  The evidence added to the record subsequent to the issuance of the February 1982 Board decision includes written statements from the appellant and his representatives; VA treatment records dated between 1982 and 2011; the reports from the VA examinations conducted in July 1983; SSA records including the reports of private medical treatment rendered in 2002, Vet Center and VA treatment records dated between 1982 and 1985, and a September 1993 psychiatric evaluation; and the reports of VA medical examinations conducted in February 2009, and June 2010.

While the reports of the July 1983 VA psychiatric examination and the September 1993 SSA psychiatric evaluation include a reference to a skin rash, the July 1983 medical examination of the appellant yielded a finding of normal skin.  An October 2002 Tarrant County mental health record indicates that the appellant experienced rashes as a side effect from Wellbutrin and Haldol.  A September 2004 VA outpatient treatment note states that the appellant did not have any active rash on physical examination.  The appellant's VA treatment records dated between 2005 and 2010 do not reflect any diagnosis of, or treatment for, any chronic skin disease.  The appellant underwent a VA medical examination for diabetes in February 2009; the appellant was noted to not have any skin problems.  The appellant underwent another VA diabetes examination in June 2010; again, the appellant was found to not have any skin problems.  A November 2011 VA treatment note states that the appellant did not have any rashes or eccymoses on physical examination.

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no clinical evidence of the existence of any chronic skin pathology, the appellant has failed to carry his burden with regard to an essential element of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  

As previously noted, service connection for a skin disorder has been denied in essence because the service medical treatment records contain no mention of any diagnosis of, or treatment for, any chronic skin disorder and because there is no nexus opinion relating the claimed pathology to service.  Any new and material evidence must relate to this.  The evidence added to the record since February 1982 does not address or contradict the reasoning offered in support of the original February 1982 Board decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in February 1982.  The newly received evidence merely demonstrates that the appellant continues to maintain that he has a skin disorder that is related to his service in the Army, including as due to herbicide exposure in Vietnam and that there is no diagnosis of any chronic skin disorder.  It has no direct bearing on the issue of entitlement to service connection for the claimed skin disorder, and therefore, said evidence is not material. 

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the February 1982 Board decision does not provide relevant information demonstrating that the appellant has any chronic skin pathology that is related to some incident of his active military service, including his exposure to herbicidal agents in Vietnam.  No competent medical opinion on this point has been received since the February 1982 Board decision.  

For the reasons set forth above, none of the evidence added to the record since the February 1982 Board, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a skin disorder.  Therefore, the February 1982 Board decision remains final, and the claim of entitlement to service connection for a skin disorder may not be reopened.


ORDER

The appeal as to the Veteran's claim of entitlement to service connection for a psychiatric disorder claimed as PTSD is dismissed.

Service connection for a hepatic disorder, including hepatitis C, hepatitis B and cirrhosis of the liver, is denied.

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a skin disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


